279 S.W.3d 229 (2009)
STATE of Missouri, Respondent,
v.
Philip A. NIBLOCK, Appellant.
No. WD 69224.
Missouri Court of Appeals, Western District.
March 10, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Philip Niblock appeals from his conviction after a jury trial of first-degree tampering, § 569.080.1(2), RSMo 2000. No jurisprudential purpose would be served by a formal written opinion, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).